Case 2:17-cv-02651-GMN-EJY Document 82-4 Filed 04/24/20 Page 1 of 4




                        Exhibit 4
4/24/2020                                      JLL - Google
                Case 2:17-cv-02651-GMN-EJY Document    82-4 Search
                                                                Filed 04/24/20 Page 2 of 4
                    JLL                                                                                                                                             Sign i




                       All         News          Maps          Images       Videos        More                Settings   Tools


                    About 33,000,000 results (0.59 seconds)

                    www.us.jll.com

                    JLL: Commercial real estate | Property investment
                    Find commercial real estate services and property investment strategies. We work with owners,
                    tenants and investors in the local, national and global markets.
                                                                                                                                 JLL
                                                                                                                                 Real estate company

                          Careers                                            Locations
                          Explore careers with JLL to achieve                Northeast - Midwest - Southeast -
                          your ambitions. We are ...                         West - ...
                                                                                                                                          us.jll.com

                          About JLL                                          People nder
                          Meet our leaders - View company                    People nder. We're ready to help                    Jones Lang LaSalle Incorporated

                          information - Sustainability - ...                 solve your commercial real ...                      American commercial real estate
                                                                                                                                 services. The company also prov
                          More results from jll.com »
                                                                                                                                 investment management service
                                                                                                                                 worldwide, including services to
                    Latest from us.jll.com                                                                                       institutional and retail investors t
                                                                                                                                 net-worth individuals. It is the sec
                                                                                                                                 largest company of its kind in the
                                                                                                                                 Wikipedia

                                                                                                                                 Stock price: JLL (NYSE)
                                                                                                                                 $102.48 +0.96 (+0.95%)
                                                                                                                                 Apr 24, 4:02 PM EDT - Disclaimer

                      Tenant needs in a post-                  JLL to cut carbon                 Retail Post COVID-19            Headquarters: Chicago, IL
                      pandemic world | 2020                    emissions by over two-            Webinar - Reimagining
                                                                                                                                 Customer service: 1 (312) 782-5
                      Forecast Series                          thirds                            the shopper experience
                                                                                                                                 CEO: Christian Ulbrich (Oct 1, 201
                      JLL                                      JLL                               JLL                             Subsidiaries: Corrigo, Jones Lan
                      5 days ago                               3 days ago                        6 days ago                      LaSalle IP Inc, MORE


                                                                                                                                 Pro les


                                                                                                                                  LinkedIn           Twitter


                                                                                                                                 People also search
                                                                                                                                 for                                    Vi




                      A JLL
                             Las Vegas, NV · In Downtown Summerlin                                                               CBRE Group Cushman &                Colli
                                                                                                       WEBSITE      DIRECTIONS              Wake eld                 Inter
                             Closed ⋅ Opens 9AM Mon · (702) 360-4907

                                                                                                                                                More about JLL
                      B JLL Las Vegas
                             Las Vegas, NV · In Town Square Las Vegas
                                                                                                                                 Disclaimer                              F
                                                                                                       WEBSITE      DIRECTIONS
                             (702) 488-5176


                      C Jll
                                                                                                                    DIRECTIONS




                      People also ask

                      What does Jll do?

                      Is Jll a Fortune 500 company?


https://www.google.com/search?rlz=1C1GCEB_enUS859US859&ei=MqWjXpDCOvTB0PEP6LiEoA8&q=JLL&oq=JLL&gs_lcp=CgZwc3ktYWIQAzIEC…                                              1/3
4/24/2020                                      JLL - Google
                Case 2:17-cv-02651-GMN-EJY Document    82-4 Search
                                                                Filed 04/24/20 Page 3 of 4
                    JLLWho are Jll competitors?                                                                                  Sign i


                      Does JLL own buildings?

                                                                                                                      Feedback


                    en.wikipedia.org › wiki › JLL_(company)

                    JLL (company) - Wikipedia
                    Jones Lang LaSalle Incorporated (JLL) is an American commercial real estate services. The
                    company also provides investment management services ...
                    Founder: Richard Winstanley         Total assets: $10.025 billion (2018)
                    Net income: $0.491 billion (2018)   Industry: Real estate


                    https://twitter.com/JLL
                    JLL (@JLL) · Twitter




                      As China begins to loosen            Proud that JLL is leading the       To mark #EarthDay JLL is
                      lockdown measures and                way by setting science-             announcing an ambitious
                      reopen its economy, our new          based targets to help keep a        plan approved by the
                      research explores what               rise in global temperature to       Science Based Initiative to
                      lessons other countries may          the 1.5C ambition of the            cut carbon emissions by
                      be able to take from China’s         Paris Agreement                     almost 70%
                      recovery. co.jll/eIiq50zmiqi         @sciencetargets                     @sciencetargets
                                                           co.jll/lhW950zlcTO                  #BuildingaBetterTomorrow
                                                           #EarthDay                           #AchieveAmbitions
                                                           #BuildingaBetterTomorrow            #climateaction Read more:
                                                           #AchieveAmbitions                   co.jll/m6pl50zld1p
                                                           #climateaction
                      Twitter · 2 days ago                 Twitter · 2 days ago                Twitter · 3 days ago


                         View on Twitter



                    www.linkedin.com › company › jll

                    JLL | LinkedIn
                    JLL (NYSE: JLL) is a leading professional services rm that specializes in real estate and
                    investment management. Our vision is to reimagine the world of real ...


                    www.facebook.com › ... › Business Consultant

                    JLL - Home | Facebook
                    JLL, Chicago, IL. 146K likes. We're JLL. We're a professional services and investment
                    management rm specializing in real estate. We help organizations...


                    www.youtube.com › channel

                    JLL - YouTube
                    JLL is a leading professional services rm that specializes in real estate and investment
                    management. Our vision is to reimagine the world of real estate, c...




                      Real estate organizations                                                                  View 4+ more




                      CBRE Group       NAIOP, Inc.   Cushman &      Newmark       Fannie Mae     Better           National
                                                     Wake eld       Group                        Homes and        Association
                                                                                                 Gar...           of Realto...



https://www.google.com/search?rlz=1C1GCEB_enUS859US859&ei=MqWjXpDCOvTB0PEP6LiEoA8&q=JLL&oq=JLL&gs_lcp=CgZwc3ktYWIQAzIEC…           2/3
4/24/2020                                      JLL - Google
                Case 2:17-cv-02651-GMN-EJY Document    82-4 Search
                                                                Filed 04/24/20 Page 4 of 4
                    Searches related to JLL
                    JLL                                                                                                    Sign i

                    jll careers     jll construction
                    jll nyc         jll subsidiaries
                    jll houston     jll linkedin
                    nyse:jll        jll stock




                                                       1 2 3 4 5 6 7 8 9 10                 Next


                      89118, Las Vegas, NV - Based on your past activity - Use precise location - Learn more

                    Help       Send feedback       Privacy   Terms




https://www.google.com/search?rlz=1C1GCEB_enUS859US859&ei=MqWjXpDCOvTB0PEP6LiEoA8&q=JLL&oq=JLL&gs_lcp=CgZwc3ktYWIQAzIEC…     3/3
